Citation Nr: 1039349	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-15 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of overpayment of Department of Veteran 
Affairs (VA) dependency compensation benefits in the amount of 
$1,739.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 
1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision of the Oakland, California, 
Regional Office (RO) Committee on Waivers and Compromises, which 
denied the Veteran's request for a waiver of the $1,739.60 
overpayment.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.  

2.  The Veteran received additional dependency benefits for her 
daughter during the same period of time her daughter elected to 
receive Dependents' Educational Assistance (Chapter 35) benefits, 
resulting in an overpayment of $1,739.60.  

3.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the Veteran.  

4.  The Veteran's fault in the creation of the debt is outweighed 
by the degree of fault attributable to VA.  

5.  Recovery of the overpayment of additional dependency 
compensation benefits of $1,739.60 would be against equity and 
good conscience.


CONCLUSION OF LAW

The Veteran is entitled to a waiver of the overpayment of VA 
dependency compensation benefits in the amount of $1,739.60.  
38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 
3.667, 3.707, 21.3023 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 132 
(2002).  


II.  Decision  

The Veteran seeks a waiver of an overpayment of dependency 
compensation benefits in the amount of $1,739.60.  

Review of the record reveals that in an April 1992 rating 
decision, the RO granted service connection for conversion 
reaction manifested by left-sided loss of function and assigned a 
100 percent disability rating, effective October 1991.  In the 
award letter dated June 1992, the RO indicated that the 
disability compensation award for her service-connected 
disability also included additional benefits for her spouse and 
her three children.  Thereafter, in a May 1999 rating decision, 
the RO granted the Veteran basic eligibility to Dependents' 
Educational Assistance (DEA) under 38 U.S.C. Chapter 35 as of 
January 1991.  In the May 1999 award letter, the RO noted that 
her husband and three children were eligible for Chapter 35 
benefits.  

In June 2002, one of the Veteran's daughters submitted an 
Application for Survivors' and Dependents' Educational Assistance 
benefits.  Such benefits were granted in June 2002 by the RO in 
Muskogee, Oklahoma.  In July 2002, the Muskogee RO sent a copy of 
the original DEA award to the Oakland RO.  Along with the copy, 
it was noted to review the claims file and "make any necessary 
adjustments."  In February 2004, the RO informed the Veteran 
that they had received educational information from the Muskogee 
RO regarding the DEA benefits for her daughter.  The RO proposed 
to reduce her monthly benefit payments from June 17, 2002 to 
December 1, 2002, because, concurrently, the Veteran continued to 
receive additional dependency compensation on behalf of her 
daughter.  Thereafter, in a December 2004 letter, the RO noted 
that her dependency benefits on behalf of her daughter would be 
removed effective September 25, 2002, due to her award from the 
time of Chapter 35 benefits.  This resulted in an overpayment of 
dependency compensation benefits in the calculated amount of 
$1,739.60.  The Veteran was notified of such by the Debt 
Management Center by way of a December 2004 letter.  In December 
2004, the Veteran requested a waiver of this debt, and the 
Committee denied such request in March 2005.  In the March 2005 
decision, the Committee found no evidence of fraud, 
misrepresentation of a material fact, or a showing of bad faith 
on behalf of the Veteran in connection with the creation of the 
debt.  However, the Veteran was considered to be at some fault 
for the creation of the debt, and determined based upon her 
submitted financial status reports that for her to repay the debt 
would not cause undue financial hardship.  

In a May 2007 statement, the Veteran states that she contacted VA 
because she and her daughter needed assistance in completing the 
application for Chapter 35 benefits.  She explains that she 
informed the VA representative of her daughter receiving Chapter 
35 benefits and thus, she fulfilled her duty of informing the VA 
of any changes affecting her compensation benefits.  The Board 
notes that in her most recent financial status report, dated 
April 2005, the Veteran's total monthly expenses exceed her total 
monthly net income.  

In deciding this case, it is noted initially that the Veteran 
does not appear to be specifically challenging the validity of 
the debt.  Her communications in connection with this waiver 
request reflects that she understands that the law provides that 
the payment of both a dependency allowance as part of a Veteran's 
disability compensation benefits and educational assistance under 
Chapter 35 constitutes a duplication of benefits that is strictly 
prohibited after the child has elected to receive the latter 
benefit.  See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 
3.667(f), 3.707, 21.3023 (2010).  Thus, the adjudication below 
will be limited to the request for waiver.  

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to seek 
a waiver of recovery of an overpayment of VA benefits.  The 
Secretary of VA is authorized to grant a waiver of recovery of 
indebtedness when collection of the debt would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.962, 1.963(a) (2010).  Under the criteria 
set out in 38 U.S.C.A. § 5302(c), the law precludes a waiver of 
recovery of an overpayment or the collection of any indebtedness 
where any one of the following elements is found to exist: (1) 
fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.962(b).  Consequently, before the Board 
may determine whether equity and good conscience affords the 
Veteran a waiver, the Board must first determine whether there 
was an indication of fraud, misrepresentation, or bad faith on 
his part in connection with the claim.  

In this case, and as determined by the Committee, there is no 
evidence indicating the indebtedness resulted from fraud, 
misrepresentation, or bad faith on the Veteran's part.  
Therefore, waiver of indebtedness is not precluded if shown that 
it would be against the principles of equity and good conscience 
to require the appellant to repay the debt to the government.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

Pursuant to 38 C.F.R. § 1.965, the standard of equity and good 
conscience will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and moderation 
in the exercise of the government's rights.  38 C.F.R. § 
1.965(a).  The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase equity and good 
conscience means arriving at a fair decision between the obligor 
and the government.  Id.  In making this determination of whether 
recovery would be against equity and good conscience, 38 C.F.R. § 
1.965(a) requires consideration of each of the following factors, 
which are not intended to be all inclusive: (1) fault of the 
debtor; (2) balancing of faults between debtor and VA; (3) undue 
hardship; (4) whether collection would defeat the purpose of the 
benefit; (5) unjust enrichment; and (6) whether the debtor 
changed position to his own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  

The first and second elements pertain to the fault of the debtor 
versus the fault of VA.  VA regulations provide that an 
adjustment to overpayment indebtedness may be warranted when the 
overpayment involved sole administrative error in which the 
Veteran neither had knowledge of nor should have been aware of 
the erroneous award.  Further, neither the Veteran's actions nor 
failure to act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b) (West 2002); 38 C.F.R. § 
3.500(b)(1) (2010).  

The law provides that the payment of both a dependency allowance 
as part of a Veteran's disability compensation benefits and 
educational assistance under Chapter 35 as occurred in this case 
with respect to the Veteran's daughter constitutes a duplication 
of benefits that is prohibited.  See 38 U.S.C.A. § 3562 (West 
2002); 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2010).  VA's 
adjudication procedure manual, M21-1, Part IV, Section 14.13, 
provides that following authorization of an award of dependents 
education assistance (DEA) benefits, action should be taken to 
reduce or discontinue disability awards based on the school 
attendance of a child.  

Although the record shows that the daughter began receiving 
Chapter 35 benefits in September 2002, there is no evidence VA 
took any action to adjust the Veteran's payments following the 
award of these benefits and when the RO received a copy of the 
Veteran's daughter June 2002 DEA application from the Muskogee RO 
in July 2002.  The Board notes that VA was at fault in the 
creation of the overpayment of compensation benefits in question 
by failing to timely discontinue the Veteran's disability 
compensation award based upon the daughter's award of educational 
assistance under Chapter 35 in September 2002.  It appears, in 
this case, that the standard procedures subsequent to the award 
of Chapter 35 benefits were not followed.  While the Veteran 
should have been aware that she was not entitled to receive an 
additional allowance for her daughter concurrently with her award 
of Chapter 35 benefits based on information she received in 
connection with her application for these benefits, and should 
thus have been aware that the overpayment in question was not 
created solely due to VA administrative error, the Veteran's 
fault in the creation of the debt is outweighed by the degree of 
fault attributable to VA.  The Board also finds that recovery of 
the overpayment would deprive the Veteran and her family of basic 
necessities and nullify the objective for which benefits were 
intended given the fact that her monthly expenses exceed monthly 
income.  Therefore, recovery of the overpayment of dependency 
compensation benefits would be against the principles of equity 
and the $1,739.60 overpayment should be waived.  


ORDER

Waiver of recovery of dependency compensation indebtedness with 
the VA in the calculated amount of $1,739.60 is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


